Title: From Thomas Jefferson to Villedeuil, 5 July 1787
From: Jefferson, Thomas
To: Villedeuil, Pierre Charles Laurent de



Sir
Paris July 5. 1787

In the moment that I recieved Your Excellency’s letter of the 2d. inst. I was doing myself the honor of enclosing to you a copy of some observations on the letter of M. de Calonne which I had put into the hands of His Excellency Count de Montmorin on Tuesday last. Their object being to throw further light on the several subjects of that letter, some of which were left incomplete for want of information, I take the liberty of submitting them to your inspection and of praying that they may be considered when the regulations announced in the letter shall recieve their final and more solemn form. You will perceive that they include, among others, the alterations proposed in the conversation with which you were pleased to honor me some days ago.
I beg you to accept assurances of those sentiments of perfect esteem and respect with which I have the honor to be Your Excellency’s most obedient and humble servant,

Th: Jefferson

